Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 10/27/2021.


Allowable Subject Matter


2.	Claims 1-6, and 8-10 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 10/27/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
5.	The totality of each element and/or step in claims 1-6, and 8-10 are not alluded to in the combined art of Sakai and Aiello. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Sakai and Aiello does not teach or suggest "broadcaster uses the Public Parameters PP to create a message M, with which said broadcaster encrypts the content, and further creates a CipherText (CT), which is sent to all users; b) during a KeyGen stage: b.1) whenever a user wishes to decrypt said message M for decrypting said content, said user sends a request with his ID1 to said KeyService; b.2) said KeyService generates a corresponding secret key SKID1; b.3) said secret key SKID1 is sent to the user ID1 via a secure data channel; c) during a Decrypt stage, said user uses said secret key SKID1, to decrypt the CipherText (CT) and obtain 1, ID2, . .. IDk will not be able to update their state and will be permanently revoked, while all the remaining users being admitted users will be able to update their state and will not be revoked; wherein said revocation is carried out using a Public Key Revocation Scheme, consisting of: A) a Setup(.) algorithm , which for a security parameter A: A.1) chooses a bilinear group G of prime order p such that Ip| > A, Serial no.: 16/611,032 Page: 10 A.2) chooses random generators g, w E G, random exponents a, y, b E Z, and sets ST = 1, A.3) randomly chooses a function 8 from Fa , a pseudo-random family of permutations over Zp, wherein the Master secret key MSK is MSK = (a, b, y, w, ST, 0), and the public parameters PP are PP = (ggbST gb2ST ,b e(gg,)asT): B) a KeyGen(MSK, ID) algorithm, which for Given a user identity ID E Zp and the master secret key MSK: B.1) computes = (ID) E Zp; and  
    PNG
    media_image1.png
    21
    429
    media_image1.png
    Greyscale
 f alse; b.3) outputs SKI = { Di, ..., D,} C) a Revoke(S, PP, MSK) algorithm, which is adapted to: C.1) change the state is by sending a single message that is sent to all users in parallel; given a set S = fIDj, ..., IDr} of identities to revoke, the public parameters and the master secret key; the algorithm sets ST' = ST and for I = 1 to r, computes:  
    PNG
    media_image2.png
    47
    165
    media_image2.png
    Greyscale
 C.2) whenever t; = O(ID;), perform the following operations: update the master secret key by replacing ST with ST', update the public parameters by replacing gbsT b2sT and e(g, glasT with gbsT' 9 b2ST' and e(g, glasT' respectively; broadcast the key update message SUM = {So, Si,2} D) an UpdateKey (SKID, SUM, ID) algorithm, which is adapted to: D. L) follow the Revoke stage and provides indication regarding how any user updated his state after receiving a Revoke message; D.2) given a key update message SUM for r revoked identities, update the secret key SKID; Serial no.: 16/611,032 Page: 11 E) an Encrypt(S, PP, M) algorithm for allowing the broadcaster who creates the content also encrypts it, based on the public parameters PP, a message M E GT and a set S of revoked identities as an input; F) a Decrypt(SKIL, CT, PP) algorithm which attempts to retrieve the message M, based on a secret key SKID, a ciphertext CT and the public parameters PP" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Sakai and Aiello. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-6, and 8-10.  
7.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
8.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

9.	Claims 1-6, and 8-10 are patentable.
10.	Claim 7 is cancelled.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436